Title: From George Washington to Edmund Randolph, 26 August 1790
From: Washington, George
To: Randolph, Edmund



Sir,
New York Augt 26th 1790

I am exceedingly sorry for the cause of your detention in Philadelphia, of which your letter of the 24 inst. informed me. But as I expect to leave this place on monday next for Virginia, it would not be in your power to arrive here, by that time, after

the rect of this. There will therefore be no necessity for your leaving Mrs Randolph in her present situation to meet me in New York. I am Sir Yr most Obedt Servt.
